 1                                                            The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                               NO. 2:15-MC-00172-RSL
11
                               Plaintiff,                         (2:00-CR-0004-1)
12
             vs.                                             Order Terminating
13                                                           Garnishment Proceeding
     JUSTIN CHARLES WIKSTROM,
14
              Defendant/Judgment Debtor,
15
           and
16
     DIAMOND E TRANSPORT, LLC,
17
                               Garnishee.
18
19          This matter came before the Court on the United States’ Application to
20
     Terminate Garnishment Proceeding. For the reasons stated in the United
21
     States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
23
24          IT IS ORDERED that the garnishment is terminated and that Diamond

25   E Transport, LLC is relieved of further responsibility pursuant to this
26
     garnishment.
27
     //
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                     UNITED STATES ATTORNEY’S OFFICE
                                                                                   700 STEWART STREET, SUITE 5220
     (USA v. Justin Charles Wikstrom and Diamond E Transport, LLC, USDC#: 2:15-           SEATTLE, WA 98101
     MC-00172-RSL/2:00-CR-0004-1) - 1                                                     PHONE: 206-553-7970
 1          Dated this 5th day of March, 2019.
 2
 3                                    A
                                      JUDGE ROBERT S. LASNIK
 4                                    UNITED STATES DISTRICT COURT JUDGE

 5
 6   Presented by:

 7   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA # 34609
 8   Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                     UNITED STATES ATTORNEY’S OFFICE
                                                                                   700 STEWART STREET, SUITE 5220
     (USA v. Justin Charles Wikstrom and Diamond E Transport, LLC, USDC#: 2:15-           SEATTLE, WA 98101
     MC-00172-RSL/2:00-CR-0004-1) - 2                                                     PHONE: 206-553-7970
